translatDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 should be dependent on claim 15 (not claim 14).  Claim 14 has been canceled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first bearing region" and “the second bearing region” in lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “each respective adhesive connection” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102015216966A1 (Bauer) (provided by the Applicant) (translation follows Office Action).
Regarding claim 15, Bauer discloses a strut for a vehicle comprising a shaft 2, two bearing regions 3, a supporting profile 2 between the two bearing regions, a first and second bearing region 3; and a first load-introducing element  (at 14) arranged at the first bearing region and a second load-introducing element (at 14) arranged at the second bearing region , wherein the supporting profile 2 is formed from fiber reinforced 
Regarding claim 23, Bauer discloses that the load introducing elements are formed of aluminum.  (See translation at Para [0024]).
Regarding claim 25, Bauer discloses that the first and second connection areas have front gaps 10 relative to the respective first and second load introducing elements.  (See Fig 3 and Para [0050] of translation.)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 20, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2014/0112708 (Carrere) in view of US Pub 2003/0160414 (Pincerato).
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).
Regarding claim 20, Carrere discloses that the thickness of the adhesive connection varies. (See Carrere at Para [0034]).

Regarding claim 24, Carrere discloses that the adhesive connections are formed by an elastic adhesive.  (See Para [0109]).
Regarding claim 25, Carrere discloses that the first connection and second connection areas have a front gap (See Fig 6 as S1) relative to the first and second load introducing element.

Claims 16-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrere and Pincerato in view of USPN 8025301(Guttilla).
Regarding claim 16, Carrere discloses that the geometry of the supporting profile can be different, but does not disclose the geometry as described in claim 16.  However, Guttilla discloses a geometry for the supporting profile where there are two longitudinal profiles 13 and a core profile 12 (See Fig 6 in Guttilla) where there are a pair of longitudinal profiles 13 with a core profile 12 that is parallel to a longitudinal axis of the axle strut, and where the two longitudinal profiles completely cover the lateral surfaces of the profile and the lateral surfaces have connection areas 22, 23 (See Guttilla, Figs 9 and 11).
Regarding claim 17, the combination of Carrere and Pincerato and Guttilla infer that the component profiles of the configuration of Guttilla would also be glued just as the components of the configuration of Carrere since adhesive connections are well-known.

Regarding claim 19, as broadly interpreted, the configuration of the profiles in Guttilla (See Figs 8 and 10) disclose an offset (generally at the trim end 17 of the downstanding closed section 15 for the connection areas (22 and 23).  (Note in Fig 8, the trim end 17 is not flush, and therefore offset, with the central web portion 12; and in Fig 10 the trim end is also offset and spaced from (D1) from the central web portion 12).
Regarding claims 21 and 22, the combination of Carrere and Pincerato and Guttilla discloses the components of the rod can be formed of glass fiber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fiber composite material in the arm of Carrere as taught by Pincerato in order to provide a lightweight and strong vehicle component, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07(citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrere and Guttilla in view of USPN 7,427,237 (Burkett) and US Pub 2016/0068034 (Smith) and US Pub 2018/0313391 (Diehl).
Regarding claim 26, the combination of Carrere and Guttilla disclose an axle strut with the configuration of first and second longitudinal profiles and connecting a core profile therebetween along lateral surfaces of the core profile (As shown in Guttilla in 

Regarding claim 28, Smith discloses a strut having longitudinal profiles and load introducing elements (16 and 18).  Smith also discloses that any or all of the components may be manufactured by extrusion.  (See Para [0038]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacturing the load introducing elements in the combination of Carrere and Guttilla by extrusion because it is a well-known manufacturing process for making the various components of a strut.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616                                                                                                                                                                                             


[0001]
13 The present invention relates to an axle strut with the preamble features according to claim 1
and a method for producing an axle strut with the preamble features according to claim 17.
[0002]
18 Axle struts for chassis of vehicles, for example commercial vehicles, trucks or cars, are mainly
loaded axially by both compressive and tensile forces.
20 In the case of rolling loads, the axle strut is subjected to a small amount of torsion. A particular
challenge to the load-bearing capacity of the axle strut arises from an abuse load case, e.g. B.
when a jack is attached to the axle strut.
[0003]
26 From DE 102013007284 A1 a connecting strut is known which has a rod section and two
bearing eyes directed transversely to the longitudinal axis.
28 The connecting strut is partially made of fiber-reinforced plastic, the fiber-reinforced plastic being
formed by prepregs.
[0004]
33 Based on the prior art, the present invention is based on the object of proposing an improved
axle strut which has a low component mass and is inexpensive to manufacture.
35 In addition, the axle strut should have good loading behavior; among other things, tensions
within the axle strut should be able to be absorbed in an improved manner. The axle strut
should have a high degree of lateral rigidity. The proposed axle strut should also be
modularizable.
[0005]
42 On the basis of the aforementioned object, the present invention proposes an axle strut with the
features according to claim 1 and a method for producing an axle strut according to claim 17.
44 Further advantageous refinements and developments emerge from the subclaims.
[0006]
48 An axle strut for a vehicle comprises a shaft and two bearing areas, the shaft being arranged
between the two bearing areas and each bearing area being connected to a bearing bush.
50 The shaft and the bearing areas of the axle strut are formed using a long fiber reinforced fiber
plastic composite (FRP).
[0007]
55 The axle strut has a shaft and two bearing areas.
56 The shaft is spatially and functionally arranged between the two storage areas and connected to
them. The axle strut thus extends from the first bearing area via the shaft to the second bearing
area. The first bearing area delimits the axle strut on a first side, the second bearing area
delimits the axle strut on a second side. The shaft is longer than it is wide, the shaft preferably
having a smaller width than the two bearing areas at their widest point. The bearing areas can,
for example, have a cylindrical shape in terms of their base area. The first storage area flows
smoothly into the shaft. The second storage area also flows smoothly into the shaft. In other
words, the transition between the bearing areas and the shaft has no kink or edge. The axle
strut is designed as a geometric extrusion body which has a jacket surface and two cover
surfaces. The numbering only serves to make it easier to distinguish and does not indicate any
priority.
[0008]
70 The axle strut can be used in a chassis of a vehicle, for.
71 B. in a commercial vehicle, truck or car chassis. When driving, the axle strut is subjected to
compressive and tensile forces that load it axially. Axial here means in the longitudinal direction

words, the longitudinal direction of the axle strut is defined from the first bearing area to the
second bearing area along the shaft. Furthermore, the axle strut is subject to torsion stress
when a rolling load occurs on the chassis in which the axle strut is used. If, for example, a jack
is attached to the axle strut, what is known as a misuse load case occurs, i. H. Bending loads
act on the axle strut.
[0009]
82 The axle strut is connected to a bearing bush at each of its bearing areas.
83 A first bearing bush is connected to the first bearing area of the axle strut.
[0010]
87 A second bearing bush is connected to the second bearing area of the axle strut.
88 The axle strut has a recess in its bearing areas for each bearing bush, which recess is suitable
in shape and size to accommodate a bearing bush. The recesses are free of material. Each
bearing bush is preferably shaped as a hollow cylinder. Each bearing bush has a receptacle for
a bearing element. Each receptacle has a central axis, and each recess has a central axis,
these central axes corresponding to one another and being congruent. The central axes on the
two bearing areas can preferably be parallel to one another. As an alternative to this, the central
axes on the two bearing areas can be arranged at an angle to one another; H. have an angle of
inclination to one another. The central axes on the two bearing areas are also preferably
perpendicular to a longitudinal central axis of the axle strut, which is defined in the longitudinal
direction of the axle strut. Alternatively, the central axes on the two bearing areas or only one
central axis on one of the two bearing areas can be arranged at an angle to the longitudinal
central axis of the axle strut.
100 Each recording of the bearing bushes is suitable, one bearing element, for. B. to include a
cylinder bearing. By means of these recordings, an operative connection is established
between the bearing bushes and thus the axle strut and the bearing elements.
[0011]
106 Each bearing bush is connected to a bearing area of the axle strut.
107 This connection is preferably cohesive. For example, a first bearing bushing can be materially
connected to the first bearing area and a second bearing bushing to the second bearing area.
The material connection is formed, for example, by means of adhesive or by using the bearing
bushes as inserts during the manufacturing process of the axle strut, e.g. B. during a hot
pressing process or an injection molding process. An insert is placed before the start of the
manufacturing process, e.g. B. injection molding or hot pressing is inserted into the mold. The
FRP that forms the axle strut is then injected into the molding tool during the process or heated
in the molding tool in which the insert is arranged. This FKV meets the insert and, during the
curing process, builds up a cohesive and form-fitting connection to the insert. As an insert, the
bearing bushes are surrounded by the FRP material and bond with it in a materially bonded
manner.
118 The bearing bushes are also designed in such a way that the bearing elements used when
using the axle strut in a vehicle, which are then connected to the bearing bushes, can be
exchanged without damaging or destroying the axle strut.
[0012]
124 The shaft and the two bearing areas of the axle strut, thus the axle strut in its entirety, are
made from FRP.
126 The FRP has long fibers, which can be, for example, carbon fibers, glass fibers, aramid fibers
or other suitable fibers. Thus, the FKV z. B. a carbon fiber reinforced plastic (CFRP), a glass
fiber reinforced plastic (GRP) or an aramid reinforced plastic (AFK). The long fiber

direction of the axial loads that occur in the shaft of the axle strut.
[0013]
134 If, when using the axle strut in a vehicle, an axial load is introduced into the axle strut via the
bearing elements and the bearing bushes, e.g.
136 B compressive or tensile forces, this load is passed on flatly from the bearing bushes to the
shaft of the axle strut. The shaft takes up this axial load. The axle strut is lighter than
conventional metallic axle struts due to the shape made of FRP. The axle strut is also more
cost-effective to manufacture than metallic axle struts. Depending on the type of FRP,
additional costs can be saved in the manufacturing process and in the selection of materials.
[0014]
144 According to one embodiment, the axle strut is formed in one piece.
145 This means that the axle strut is manufactured in its entirety in one piece, that is, it does not
consist of axle strut elements connected to one another. In addition, the axle strut cannot be
divided into individual axle strut elements in a non-destructive manner. For example, the axle
strut can be formed in one piece by means of hot pressing or by means of injection molding. In
other words, the axle strut is shaped and cured in a single process. After the FRP has
hardened, the axle strut is completely finished, so that only reworking, such as. B. deburring
must be done.
[0015]
155 According to a further embodiment, the axle strut is formed from at least two axle strut
elements which are connected to one another.
157 The axle strut is therefore not formed in one piece. However, each of the at least two axle strut
elements is molded in one piece. The at least two axle strut elements can be formed, for
example, by means of hot pressing or by means of injection molding. In order to fully develop
the axle strut, it is necessary to shape and harden each axle strut element in one process. A
first of the at least two axle strut elements is shaped and cured in a first process. A second of
the at least two axle strut elements is shaped and cured in a second process. If the axle strut
consists of more than two axle strut elements, each additional axle strut element is shaped
and cured in a further process. The at least two axle strut elements are connected to one
another. This connection is preferably cohesive, e.g. B. formed by means of adhesive.
Additionally or alternatively, the connection can be force-fit or form-fit.
[0016]
170 By forming the axle strut from at least two axle strut elements, the cycle time in the
manufacture of the axle strut can be reduced because the temperature required to harden the
polymer matrix of the axle strut elements penetrates the individual axle strut elements faster
than with a one-piece axle strut.
174 If a cohesive adhesive connection is used, an adhesive layer formed by the adhesive, which is
arranged between the at least two axle strut elements, is integrated in such a way that it does
not lead to restricted performance in a load case. This adhesive layer is designed in such a
way that the cross-section of the axle strut is retained in the event of a buckling load and the
load transfer is guaranteed in the event of a misuse load.
[0017]
182 According to a further embodiment, the axle strut is formed from two axle strut elements and
the two axle strut elements are uniformly shaped, a first axle strut element forming a first halfshell
of the axle strut and a second axle strut element forming a second half-shell of the axle
strut.
186 The first axle strut element is shaped and cured in a first process. The second axle strut

one another, this connection preferably cohesively, e.g. B. is formed by means of an adhesive
layer of adhesive. Additionally or alternatively, the connection can be force-fit or form-fit.
[0018]
193 The first axle strut element and the second axle strut element are each half-shells of the axle
strut.
195 A half-shell is one half of the axle strut, the axle strut being formed from a total of two halfshells.
The first half-shell here has the base area of the axle strut and the second half-shell
has the top surface of the axle strut. In other words, the second half-shell is an upper half of
the axle strut and the first half-shell is a lower half of the axle strut. Both half-shells are
preferably formed using the same manufacturing process and using the same molding tool.
The manufacturing process is therefore particularly cost-effective.
[0019]
204 According to a further embodiment, the shaft of the axle strut has a first and a second notch,
which run along the longitudinal center axis of the axle strut, the first notch being arranged on
the base surface of the shaft and the second notch being arranged on the top surface of the
shaft.
208 If the axle strut is formed from two half-shells, the first half-shell has the first notch and the
second half-shell has the second notch. The two notches are preferably V-shaped in crosssection,
which may be a rounded V-shape. Each notch can alternatively be U-shaped,
semicircular or shaped in some other suitable shape. Each notch can be flatter the closer it
gets to the storage areas, i.e. H. Flatten towards each storage area.
[0020]
216 These notches reduce the maximum wall thickness of the axle strut.
217 This promotes hardening of the FRP material during the manufacturing process. Material
defects that arise due to uneven hardening of the FRP material during the manufacturing
process are thus excluded or at least reduced to an extremely low level. In addition, the curing
of the FRP material of the axle strut can take place more quickly during the manufacturing
process. Despite the notches, the geometrical moments of inertia in the direction of the two
main axes of the axle strut are approximately the same.
[0021]
226 According to a further embodiment, the axle strut is reinforced around the bearing bushes in
the two bearing areas.
228 Each bearing area thus has a reinforcement which is arranged within the axle strut radially
around the bearing bush connected to this bearing area. Each reinforcement is integrated into
the corresponding bearing area of the axle strut, i. H. no separate element. This integration
takes place during the manufacturing process. The reinforcements are inserts during the
manufacturing process.
[0022]
236 According to a further embodiment, the reinforcements are formed by means of strips of SMC
material.
238 The SMC material is a layer-like, thermosetting molding compound that is cured in a molding
tool, with a certain pressure and a certain temperature being applied. The SMC material is
preferably a GRP, but can alternatively be a CFRP. The strips of SMC material are arranged in
the molding tool as inserts radially around the bearing bushes so that they enclose the
respective bearing bushes. Here, the strips made of SMC material are straightened. This
creates a material connection between the bearing area of the axle strut, i.e. H. the axle strut
itself, and the reinforcements.

According to a further embodiment, the reinforcements are formed by means of continuous
fibers.
250 Oriented continuous fibers are used here. The continuous fibers can be present, for example,
as prepreg strips or as fiber patches. During the manufacturing process, the continuous fibers
are inserts. The continuous fibers are arranged in the molding tool as inserts radially around
the bearing bushes so that they enclose the respective bearing bushes. This creates a
material connection between the bearing area of the axle strut, i.e. H. the axle strut itself, and
the reinforcements.
[0024]
259 According to a further embodiment, the bearing bushes are formed from a metallic material.
260 For example, the bearing bushes are made from steel or aluminum.
[0025]
264 According to a further embodiment, the long fiber-reinforced fiber plastic composite is an SMC
material.
266 The use of SMC material means that the axle strut manufacturing process can be carried out
inexpensively. The axle strut can easily be mass-produced. In addition, dry cuttings can be
used during the manufacture of the axle strut and thus recycled. The use of SMC material is
advantageous for axle struts with medium to high loads during use in a vehicle.
[0026]
273 According to a further embodiment, the SMC material is reinforced by means of continuous
fiber windings.
275 This is known as A-SMC (advanced SMC). Long fibers are combined with continuous fibers.
The continuous fibers are wrapped tightly around the bearing bushes during the manufacturing
process. The preform made of continuous fibers and the bearing bushes is placed in the mold
and hot-pressed with the SMC material so that the axle strut is formed. The same polymer
matrix is used for the continuous fibers, which can be either wet or dry or as prepreg, as for the
SMC material. Thus, the SMC material is firmly bonded to the preform. It is advantageous here
that when the axle strut is used in a vehicle, the continuous fibers can absorb a large
proportion of the axial loads during a load case. The SMC material also serves to transfer the
load from the bearing bushes into the shaft and to absorb the forces that occur in the event of
a misuse load.
[0027]
288 According to a further embodiment, the long fiber reinforced fiber plastic composite is a long
fiber reinforced thermoplastic (LFT).
The use of LFT is advantageous for axle struts with low loads during use in a vehicle. Axle
struts made of LFT are inexpensive to manufacture. LFT can also be used in the injection
molding process. The axle strut can thus be produced in a simple manner.
[0028]
296 According to a further embodiment, the axle strut is flat, the first bearing area being arranged in
the same horizontal plane as the second bearing area.
298 The first bearing bush is thus arranged in the same horizontal plane as the second bearing
bush.
[0029]
303 According to a further embodiment, the first bearing area of the axle strut is arranged in a first
horizontal plane which is spaced apart from a second horizontal plane in which the second
bearing area of the axle strut is arranged.
306 The first bearing bush is thus arranged in the first horizontal plane. The second bearing bush is

another and preferably parallel. In other words, the distance between the first plane and the
second plane leads to a lateral offset of the two bearing areas. However, the distance between
the two planes is preferably small, so that only a small offset is implemented. During the
manufacturing process, the molding tool is shaped in such a way that the bearing bushes are
arranged in their respective horizontal planes before they are connected to the FRP.
[0030]
316 According to a further embodiment, the axle strut is straight, the first bearing area being
arranged in the same vertical plane as the second bearing area.
318 The first bearing bush is thus arranged in the same vertical plane as the second bearing bush.
[0031]
322 According to a further embodiment, the first bearing area of the axle strut is arranged in a first
vertical plane which is spaced apart from a second vertical plane in which the second bearing
area of the axle strut is arranged.
325 The first bearing bush is thus arranged in the first vertical plane. The second bearing bush is
thus arranged in the second vertical plane. These two planes are spaced apart from one
another and preferably parallel. In other words, the distance between the first level and the
second level leads to a lateral offset of the two bearing areas. However, the distance between
the two planes is preferably small, so that only a small offset is implemented. During the
manufacturing process, the molding tool is shaped in such a way that the bearing bushes are
arranged in their respective vertical planes before they are connected to the FRP.
[0032]
335 In a method for producing an axle strut, which has already been described in the previous
description, fiber-reinforced plastic composite mats are cut to the required shape in a first step.
337 Here, the blanks are created taking the fiber direction into account, so that the long fiber
reinforcement is oriented in the direction of the axial loads in the shaft of the axle strut. In a
second step, two bearing bushes are placed in a molding tool. The molding tool here has a
positioning section for each bearing bush so that the bearing bushes cannot slip.
[0033]
344 In a third step, the fiber plastic composite blanks are placed in the molding tool, with a pre-axis
strut being formed.
346 This pre-axle strut is not yet networked, i. H. there is still no connection between the cuts. In a
fourth step, the fiber-reinforced plastic composite blanks are hot-pressed. The hot pressing
process can, for example, be carried out using several cavities and using mobile tools. By hot
pressing, the polymer matrices of the individual blanks of the pre-axle strut cross-link with one
another. In a fifth step, the axle strut is hardened. In a sixth step, the axle strut is removed from
the mold. In a seventh step, the axle strut is reworked, for example deburred.
[0034]
355 According to one embodiment of the method, a reinforcement is introduced into the pre-axle
strut with the fiber-plastic composite blanks and then hot-pressed.
357 This reinforcement can be, for example, the reinforcement around the bearing bushes. Here,
the material that is used for reinforcement, for example SMC strips or continuous fibers, is
wrapped or laid around the bearing bushes so that they are enclosed radially on their outer
circumferential surface.
[0035]
364 As an alternative or in addition to this, this reinforcement can be reinforcement within the shaft
if, in the case of an A-SMC material, continuous fibers are used in addition to the long fibers.
366 A preform, which is formed from continuous fibers that have been wound around the bearing

later should have. This preform is placed in the molding tool, and the fiber-reinforced plastic
composite blanks are also placed in the molding tool. The preform and the blanks are hotpressed
as a whole, so that the axle strut is formed in its final shape. The distance between
the bearing areas of the axle strut is reduced to the required distance due to the waist of the
preform. The preform and the fiber-plastic composite blanks here have the same polymeric
matrix material. After curing, the preform and the blanks are networked with one another, that
is to say they are firmly bonded.
[0036]
378 Various exemplary embodiments and details of the invention are described in more detail with
the aid of the figures explained below.
380 Show it:
[0037]
384 Fig. 1 is a schematic representation of an axle strut according to an embodiment,
[0038]
388 2 shows a schematic exploded view of an axle strut made of two axle strut elements according
to an exemplary embodiment with two bearing elements,
[0039]
393 3 shows a schematic representation of the axle strut with the two bearing elements according
to the exemplary embodiment from FIG. 2,
[0040]
398 4 shows a schematic representation of an axle strut with a lateral offset according to an
exemplary embodiment, and
[0041]
403 5 shows a schematic illustration of a cross section of the shaft of the axle strut from FIGS. 1 to
4.
[0042]
408 Fig. 1 shows a schematic representation of an axle strut 1 according to an embodiment.
409 The axle strut 1 has a shaft 2 and two position areas 3.
410 The shaft 2 is connected to each of the two bearing areas 3.
411 The shaft 2 is formed much narrower than the diameter of the bearing areas 3.
412 The shaft 2 is straight and flat, that is, the two bearing areas 3 are arranged in the same
horizontal and in the same vertical plane.
[0043]
417 A material-free recess 18 is arranged on each storage area 3.
418 The shape of the storage areas 3 depends on the shape of the recesses 18.
419 The shape of the recesses 18 depends on the shape of the bearing bushes, which are not
shown here.
421 The recesses 18 are designed in the shape of a cylinder. Each recess 18 has a central axis 16.
A first bearing area 3 has a first recess 18 which has a first central axis 16. A second bearing
area 3 has a second recess 18 which has a second central axis 16. These central axes 16 are
parallel to one another and vertical.
[0044]
428 The first bearing area 3 delimits the axle strut 1 on a first side, the second bearing area 3
delimits the axle strut 1 on a second side.
430 The first bearing area 3 merges smoothly into the shaft 2. The second bearing area 3 also
merges smoothly into the shaft 2. The axle strut 1 is formed in one piece and is not assembled
from axle strut elements, that is to say it is manufactured and cured as a single component.

taper off the closer they come to the respective storage areas 3.
[0045]
438 The axle strut 1 is a geometric extrusion body, i. H. it has a base 11 and a top surface 12.
439 A notch 10 is arranged on the base 11 of the axle strut 1 and on the top surface 12 of the axle
strut 1. A first notch 10 is arranged on the base surface 11 of the axle strut 1. A second notch
10 is arranged on the top surface 12 of the axle strut 1. Both notches 10 are uniformly shaped
and have a V-shaped cross section with rounded edges. The first and second notches 10 run
along a longitudinal center axis 17 of the axle strut 1. The notches 10 flatten out the closer
they are to the respective bearing areas 3. The longitudinal center axis 17 is defined here from
the first bearing area 3 to the second bearing area 3. The central axes 16 of the recesses 18
are perpendicular to the longitudinal central axis 17.
[0046]
450 The axle strut 1 is shaped symmetrically.
451 On the one hand, the axle strut 1 is symmetrical to a plane that is spanned by the two central
axes 16 and the longitudinal central axis 17. On the other hand, the axle strut 1 is symmetrical
to an additional plane which is perpendicular to the plane which is spanned by the two central
axes 16 and the longitudinal central axis 17. The additional plane is at the same distance from
the base 11 as it does from the top surface 12 and is parallel to both the top surface 12 and
the base 11. In addition, the axle strut 1 is symmetrical to a further plane which is
perpendicular to the plane which is spanned by the two central axes 16 and the longitudinal
central axis 17, and to the additional plane. The further plane is at the same distance from the
central axis 16 of the first recess 18 as from the central axis 16 of the second recess 18.
[0047]
463 The axle strut 1 is formed from a long fiber reinforced FRP, preferably from SMC material, but
can alternatively be formed from an A-SMC material or an LFT material.
465 As a result, the axle strut 1 is significantly lighter than a conventional axle strut made of a
metallic material. The axle strut 1 can be produced inexpensively in a simple manner, for
example using a hot pressing process or an injection molding process. The notches 10 reduce
a maximum wall thickness of the axle strut 1. This promotes hardening of the FRP material
during the manufacturing process. Material defects that arise due to uneven hardening of the
FRP material during the manufacturing process are thus excluded or at least reduced to an
extremely low level. In addition, the curing of the FRP material of the axle strut 1 can take
place more quickly during the manufacturing process.
[0048]
476 In order to be able to use the axle strut 1 in a vehicle, it is cohesively connected at its recesses
18 to a bearing bush, which is not shown here, made of a metallic material.
478 These, in turn, are each connected to a bearing element, for example a cylinder bearing, which
are not shown here. In the event of a load, the forces that occur are introduced into the axle
strut 1 by means of the bearing elements via the bearing bushes and absorbed in the shaft 2
of the axle strut 1.
[0049]
485 2 shows a schematic exploded view of an axle strut 1 composed of two axle strut elements 4a,
4b according to an exemplary embodiment with two bearing elements 14.
487 The axle strut 1 has a first axle strut element 4a and a second axle strut element 4b. The axle
strut 1 is a geometric extrusion body, i. H. it has a base 11 and a top surface 12. The first axle
strut element 4a has the base surface 11 of the axle strut 1, the second axle strut element 4b
here has the top surface 12 of the axle strut 1. Both axle strut elements 4a, 4b are uniform and

or an LFT material.
[0050]
496 The first axle strut element 4 a has a first notch 10.
497 The second axle strut element 4b has a second notch 10. Both notches 10 are uniformly
shaped and have a V-shaped cross section with rounded edges. The first and second notches
10 run along a longitudinal center axis 17 of the axle strut 1. The notches 10 flatten out the
closer they are to the respective bearing areas 3. The longitudinal center axis 17 is defined
here from the first bearing area 3 to the second bearing area 3. Each axle strut element 4a, 4b
is formed in one piece, that is, manufactured and cured as a single component. The first axle
strut element 4a is a first half-shell of the axle strut 1. The second axle strut element 4b is a
second half-shell of the axle strut 1.
[0051]
508 Both axle strut elements 4a, 4b each have one half of the shaft 2 and two halves each of the
position areas 3.
510 One half of the shaft 2 is connected to two halves of each of the two bearing areas 3. The
shape of each axle strut element 4a, 4b is such that each represents one half of the axle strut
1 from FIG. 1.
[0052]
516 The first axle strut element 4 a has a first half of a first bearing area 3.
517 The first axle strut element 4 a has a first half of a second bearing area 3. The second axle
strut element 4b has a second half of the first bearing area 3. The second axle strut element
4b has a second half of the second bearing area 3. The first half of the first bearing area 3 has
a first half of a first recess 18 which has a first central axis 16. The second half of the first
bearing area 3 has a second half of the first recess 18, which has the first central axis 16. The
first half of the second bearing area 3 has a first half of a second recess 18 which has a
second central axis 16. The second half of the second bearing area 3 has a second half of the
second recess 18, which has the second central axis 16. These central axes 16 are parallel to
one another and vertical. The shape of the storage areas 3 depends on the shape of the
recesses 18. The shape of the recesses 18 depends on the shape of the bearing bushes 7.
527 The recesses 18 are designed in the shape of a cylinder.
[0053]
531 The first half of the first bearing area 3 delimits the first axle strut element 4a on a first side, the
first half of the second bearing area 3 delimits the first axle strut element 4a on a second side.
533 The second half of the first bearing area 3 delimits the second axle strut element 4b on a first
side, the second half of the second bearing area 3 delimits the second axle strut element 4b
on a second side. The first half of the first bearing area 3 merges smoothly into the first half of
the shaft 2. The first half of the second bearing area 3 also merges smoothly into the first half
of the shaft 2. The second half of the first bearing area 3 merges smoothly into the second half
of the shaft 2. The second half of the second bearing area 3 also merges smoothly into the
second half of the shaft 2.
[0054]
543 The first axle strut element 4a has rounded portions 8 on two of its edges along the first half of
the shaft 2, which cannot be seen due to the perspective of the illustration.
545 These edges are arranged on the base surface 11. The second axle strut element 4b has
rounded portions 8 on two of its edges along the second half of the shaft 2. These edges are
arranged on the top surface 12. All roundings 8 taper off the closer they come to the respective
storage areas 3.

552 Both axle strut elements 4a, 4b are connected to one another by means of an adhesive
connection on the side opposite the side having the respective notch 10.
554 This adhesive connection is formed by means of a flat adhesive layer 15. This adhesive layer
15 connects the first axle strut element 4a materially to the second axle strut element 4b. The
adhesive layer 15 is integrated into the axle strut 1 in such a way that it does not lead to a
limited absorption of force. This adhesive layer 15 is designed in such a way that the cross
section of the axle strut 1 is retained in the event of a buckling load and the load transfer is
guaranteed in the event of an abuse load.
[0056]
563 Each axle strut element 4a, 4b is also connected to one half of two bearing bushings 7.
564 These halves of the bearing bushes 7 are shaped uniformly. The first axle strut element 4 a has
one half of the first bearing bush 7 on its half of the first bearing area 3. The first axle strut
element 4 a has one half of the second bearing bush 7 on its half of the second bearing area
3. The second axle strut element 4b has one half of the first bearing bush 7 on its half of the
first bearing area 3. The second axle strut element 4b has one half of the second bearing bush
7 on its half of the second bearing area 3.
[0057]
573 In addition, both axle strut elements 4a, 4b are connected to the two bearing elements 14.
574 After the first axle strut element 4a is connected to the second axle strut element 4b by means
of the adhesive layer 15, a first bearing element 14 is connected to the receptacle 13 of the
bearing bush 7 of the first bearing area 3 formed in this way. Likewise, a second bearing
element 14 is connected to the receptacle 13 of the bearing bush 7 of the second bearing area
3, which is designed in this way. The first bearing element 14, the receptacle 13 of the first
bearing bush 7 and the recess 18 of the first bearing area 3 are precisely fitting to one another
and have the same central axis 16. The second bearing element 14, the receptacle 13 of the
second bearing bush 7 and the recess 18 of the second bearing area 3 are precisely fitted to
one another and have the same central axis 16. These two central axes 16 arranged on the
two bearing areas 3 are parallel to one another and perpendicular to the longitudinal central
axis 17 of the axle strut.
[0058]
588 If compressive or tensile forces occur on the axle strut 1, these are taken over by the shaft 2.
589 The load is introduced via the bearing bushes 7. If, on the other hand, a buckling force acts on
the axle strut 1, the forces introduced are distributed in the axle strut 1 due to the alignment of
the fibers of the FRP material. Due to the two-part molding, the cycle time in the manufacture
of the axle strut 1 can be reduced because the temperature required to harden the polymer
matrix of the two axle strut elements 4a, 4b penetrates the individual axle strut elements 4a, 4b
faster than with a one-piece axle strut 1.
[0059]
598 FIG. 3 shows a schematic illustration of the axle strut 1 with the two bearing elements 14
according to the exemplary embodiment from FIG. 2.
600 In this illustration, the axle strut 1 is completely joined. The adhesive layer that was shown in
FIG. 2 can no longer be seen. The axle strut 1 is formed from the two axle strut elements 4a,
4b, the first axle strut element 4a having the base surface 11 of the axle strut 1. The second
axle strut element 4 b has the top surface 12 of the axle strut 1.
[0060]
607 With the two recesses of the axle strut 1, which can no longer be seen here, a bearing bush 7
made of a metallic material, e.g.

bearing bush 7. The first bearing element 14 is connected to the first bearing bush 7 on the
first bearing area 3 of the axle strut 1. The second bearing element 14 is connected to the
second bearing bush 7 on the second bearing area 3 of the axle strut 1. The first recess, which
is no longer shown here, the first bearing bush 7, the first receptacle, which is no longer shown
here, and the first bearing element 14 have the first central axis 16. The second recess, which
is no longer shown here, the second bearing bush 7, the second receptacle, which is no longer
shown here, and the second bearing element 14 have the second central axis 16. These two
central axes 16 are parallel to one another, vertical and perpendicular to the longitudinal
central axis 17 of the axle strut 1.
[0061]
622 The axle strut 1 is shaped symmetrically.
623 The axle strut 1 is, on the one hand, symmetrical to a plane that is spanned by the two central
axes 16 and the longitudinal central axis 17. On the other hand, the axle strut 1 is symmetrical
to an additional plane that is spanned by the adhesive layer, which can no longer be seen
here. The axle strut 1 is also symmetrical to a further plane that is perpendicular to the plane
that is spanned by the two central axes 16 and the longitudinal central axis 17, and to the
additional plane that is spanned by the adhesive layer, which can no longer be seen here,
wherein the further plane is at the same distance from the central axis 16 of the first bearing
area 3 as from the central axis 16 of the second bearing area 3.
[0062]
634 4 shows a schematic illustration of an axle strut 1 with a lateral offset according to an
exemplary embodiment.
636 The axle strut 1 has the same shape as the axle strut 1 shown in FIG. 1. In contrast to FIG. 1,
the axle strut 1 shown is connected to its bearing areas 3 with two bearing bushings, which
cannot be seen here, and with two bearing elements 14. In contrast to the axle strut 1 from
FIG. 1, the two bearing areas 3 are not arranged in the same horizontal plane, but are still
arranged in the same vertical plane. The first storage area 3 is arranged in a first horizontal
plane 5, the second storage area 3 is arranged in a second horizontal plane 6. The central
axes 16 of the bearing elements 14, however, are still arranged parallel to one another.
[0063]
646 Both horizontal planes 5, 6 are at a certain distance 9 from one another.
647 This leads to a certain offset between the two bearing areas 3. Because of this distance 9, the
shaft 2 of the axle strut 1 has a certain slope. As a result, both the base area 11 and the top
area 12 are no longer horizontal, but are still parallel to one another. The base area 11 and the
top area 12 are not parallel to the first horizontal plane 5 and the second horizontal plane 6.
[0064]
654 5 shows a schematic illustration of a cross section of the shaft 2 of the axle strut from one of
FIGS. 1 to 4.
656 The section through the axle strut takes place on the further plane of symmetry that was
described for FIGS. 1 and 3. The cross section has a horizontal central axis 19. This horizontal
central axis 19 lies in the additional plane of symmetry, which was also described in
connection with FIGS. 1 and 3. The cross section is symmetrical to the horizontal central axis
19.
[0065]
664 The cross section has the two notches 10, the first notch 10 being arranged on the base
surface 11 of the axle strut and the second notch 10 being arranged on the top surface 12 of
the axle strut.

the axle strut. The notches 10 are V-shaped, the v having rounded edges. In addition, each
edge of the shaft 2 of the axle strut has a rounded portion 8, that is to say a total of four
rounded portions 8. The four roundings 8 are configured uniformly and thus have the same
radius of curvature.
[0066]
675 Due to the notch 10, the axle strut, which is formed from long fiber-reinforced FRP, has better
thermal behavior than axle struts made of FRP without notches.
677 The notches 10 reduce a maximum wall thickness of the axle strut. This promotes hardening of
the FRP material during the manufacturing process. Material defects that arise due to uneven
hardening of the FRP material during the manufacturing process are thus excluded or at least
reduced to an extremely low level. In addition, the curing of the FRP material of the axle strut
can take place more quickly during the manufacturing process. Despite the notches 10, the
geometrical moments of inertia in the direction of the two main axes of the axle strut are
approximately the same.
[0067]
687 The examples shown here are only chosen as examples.
688 For example, the notches can have a different shape in cross section, e.g. B. U-shaped or
semicircular. Alternatively, the axle strut can have no notches. Of course, the shaft length of
the axle strut is variable, that is, depending on which axle strut length or which bearing spacing
is required in a vehicle, the axle strut can be made longer or shorter. Furthermore, the distance
between the first horizontal plane and the second horizontal plane can be significantly larger or
smaller. In addition, the first storage area can, for. B. be arranged in a first vertical plane and
the second storage area in a second vertical plane, which is spaced from the first plane.
[0068]
698 In addition, the design of the bearing bushes can differ from the type shown, for.
699 B. the bushings can be shaped oval. Furthermore, the axle strut can be formed from more than
two axle strut elements. The axle strut elements can, for example, be shaped differently from
one another, for example one of the axle strut elements can have a groove and another of the
axle strut elements can have a matching tongue. Furthermore, the central axes of the
recesses of the bearing areas can be arranged at an angle to one another, i.e. H. have an
angle to each other.
705 List of reference symbols
[]
709 1 Axle strut 2 shaft 3 bearing area 4a first axle strut element 4b second axle strut element 5
first horizontal plane 6 second horizontal plane 7 bearing bush 8 rounding 9 spacing of planes
10 notch 11 base 12 top surface 13 receptacle 14 bearing element 15 adhesive layer 16
central axis 17 longitudinal central axis 18 recess 19 horizontal central axis
713 QUOTES INCLUDED IN THE DESCRIPTION
[0069]
717 This list of the documents listed by the applicant was generated automatically and is included
solely for the better information of the reader. The list is not part of the German patent or Utility
model registration. The DPMA assumes no liability for any errors or omissions.
720 Patent literature cited
[0070]
724 DE 102013007284 A1